DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments to the claims, filed on 7/18/22, have been entered in the above-identified application.
Any rejections made in the previous action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1-6, 10-12, and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Jenkins (US 2010/0242381 A1).
Regarding claim 1, Jenkins teaches photovoltaic systems comprising a roof deck (110); at least first (130) and second roofing shingles (120) installed on the roof deck, wherein each of the at least first and second roofing shingles includes an upper surface, a lower surface opposite the upper surface, a first end, a second end opposite the first end, a first edge extending from the first end to the second end, and a second edge opposite the first edge and extending from the first end to the second end (abstract; para 40-44; fig 1-2).
Jenkins further teaches at least one step flap (140) (e.g. side flashing) having a first side, a second side opposite the first side, a first edge extending from the first side to the second side, a second edge opposite the first edge of the at least one step flap and extending from the first side to the second side, and an upper surface, wherein the upper surface of the at least one step flap extends from the first side to the second side and from the first edge of the at least one step flap to the second edge of the at least one step flap (abstract; para 40-44; fig 1-2).
With regard to the limitation “wherein the upper surface of the at least one step flap is flat,” Jenkins teaches the flashing may be substantially flat (para 59, 61) which would have suggested or otherwise rendered obvious to one of ordinary skill in the art at the time of invention wherein the upper surface of the at least one step flap is flat.
With regard to the limitations “wherein the second end of the first roofing shingle overlays the first side of the at least one step flap on the upper surface of the at least one step flap, wherein the lower surface of the first roofing shingle is juxtaposed with the upper surface of the at least one step flap, wherein the first end of the second roofing shingle overlays the second side of the at least one step flap on the upper surface of the at least one step flap, wherein the lower surface of the first roofing shingle is juxtaposed with the upper surface of the at least one step flap, and wherein the second end of the first roofing shingle is adjacent to the first end of the second roofing shingle;” Jenkins teaches the basic species of a plurality of roofing elements disposed adjacent the contiguously-disposed photovoltaic elements, along their side edges; with side flashing disposed along the side edges of the contiguously-disposed photovoltaic elements; wherein the side flashing may be located under the side edges of the roofing elements and also be substantially flat (para 10-11, 40-44, 59; fig 2). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the locations of the flat flashings or step flaps under the edges of the roofing elements and/or photovoltaic elements (i.e., wherein the lower surface of the roofing elements and/or photovoltaic elements are juxtaposed with the upper surface of the step flaps); wherein the roofing elements and/or photovoltaic elements may be disposed adjacent to one another (i.e., wherein the second end of the first roofing shingle overlays the first side of the at least one step flap on the upper surface of the at least one step flap, wherein the lower surface of the first roofing shingle is juxtaposed with the upper surface of the at least one step flap, wherein the first end of the second roofing shingle overlays the second side of the at least one step flap on the upper surface of the at least one step flap, wherein the lower surface of the first roofing shingle is juxtaposed with the upper surface of the at least one step flap, and wherein the second end of the first roofing shingle is adjacent to the first end of the second roofing shingle). In this embodiment, as rendered obvious by the totality of the teachings of Jenkins, one of ordinary skill in the art at the time of invention would have been using the flashing as a seal, or to block the leak path, under the butt joint, or adjacent, roofing elements. 
	Regarding claim 2 and 4, Jenkins teaches the first shingle may be a roofing element such as a bituminous or asphalt shingle and the second shingle may be a photovoltaic shingle (e.g., element) (para 40-44).
	Regarding claim 3, Jenkins teaches an embodiment wherein both the first and second shingle may be a photovoltaic element strip (i.e., shingle) (para 59, fig 9).
Regarding claims 5 and 19, Jenkins teaches roofing elements are disposed in laterally-offset courses as is common in the roofing art and further suggests the flashing may be vertically offset (para 72, fig 2, 8). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the lateral and vertical offset as a matter of aesthetics as well as to ensure the photovoltaic elements and roofing shingles are properly installed. 
	Regarding claim 6, Jenkins teaches the flashing may be made of a polymer (e.g., PVC) (para 47).
	Regarding claim 10, Jenkins teaches overlappingly arranged side flashings can be sealed together with roofing adhesive (i.e., wherein the upper surface of at least one step flap includes an adhesive) (para 49-51).
Regarding claims 11 and 12, Jenkins teaches overlappingly arranged side flashings can be sealed together with roofing adhesive (para 49-51); and adhesives may be used to secure the photovoltaic element; wherein it was known in the art at the time of invention to cover the adhesives with a removable release film (i.e., wherein the upper surface of the at least one step flap includes at least one release line and a film removably attached to the surface) (para 49, 51, 57).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention adjust the location of the adhesive strip and release lines and films to ensure proper flashing can be sealed together and the photovoltaic element are properly attached to the flashings.
Regarding claim 13, Jenkins teaches a system comprising a roof deck; at least one photovoltaic shingle (120) (e.g., photovoltaic element) installed on the roof deck, wherein the at least one photovoltaic shingle includes an upper surface, a lower surface opposite the upper surface, a first end, a second end opposite the first end, a first edge extending from the first end to the second end, and a second edge opposite the first edge and extending from the first end to the second end; and at least one roofing shingle (130), wherein the at least one roofing shingle includes an upper surface, a lower surface opposite the upper surface of the at least one roofing shingle, a first end and a second end opposite the first end of the at least one roofing shingle (abstract; para 40-44; fig 1-2).
Jenkins further teaches at least one step flap (140) (e.g., step flashing), wherein the at least one step flap includes a first side, a second side opposite the first side, a first edge extending from the first side to the second side, and a second edge opposite the first edge of the at least one step flap and extending from the first side to the second side; and an upper surface, wherein the upper surface of the at least one step flap extends from the first side to the second side and from the first edge of the at least one step flap to the second edge of the at least one step flap (abstract; para 40-44; fig 1-2).
With regard to the limitation “wherein the upper surface of the at least one step flap is flat,” Jenkins teaches the flashing may be substantially flat (para 59, 61) which would have suggested or otherwise rendered obvious to one of ordinary skill in the art at the time of invention wherein the upper surface of the at least one step flap is flat.
With regard to the limitations “wherein the lower surface of the at least one roofing shingle is juxtaposed with the upper surface of the at least one step flap, wherein the first end of the at least one photovoltaic shingle overlays the second side of the corresponding one of the at least one step flap., wherein the lower surface of the at least one photovoltaic shingle is juxtaposed with the upper surface of the at least one step flap, and wherein the second end of the at least one roofing shingle is adjacent to the first end of the at least one photovoltaic shingle;” Jenkins teaches the basic species of a plurality of roofing elements disposed adjacent the contiguously-disposed photovoltaic elements, along their side edges; with side flashing disposed along the side edges of the contiguously-disposed photovoltaic elements; wherein the side flashing may be located under the side edges of the roofing elements and also be substantially flat (para 10-11, 40-44, 59; fig 2). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the locations of the flat flashings or step flaps under the edges of the roofing elements (i.e., shingles) and/or photovoltaic elements (i.e., wherein the lower surface of the roofing elements and/or photovoltaic elements are juxtaposed with the upper surface of the step flaps); wherein the roofing elements and/or photovoltaic elements may be disposed adjacent to one another (i.e., wherein the lower surface of the at least one roofing shingle is juxtaposed with the upper surface of the at least one step flap, wherein the first end of the at least one photovoltaic shingle overlays the second side of the corresponding one of the at least one step flap., wherein the lower surface of the at least one photovoltaic shingle is juxtaposed with the upper surface of the at least one step flap, and wherein the second end of the at least one roofing shingle is adjacent to the first end of the at least one photovoltaic shingle). In this embodiment, as rendered obvious by the totality of the teachings of Jenkins, one of ordinary skill in the art at the time of invention would have been using the flashing as a seal, or to block the leak path, under the butt joint, or adjacent, roofing elements (shingles) and/or photovoltaic elements. 
Regarding claims 14 and 15, Jenkins further teaches wherein the at least one photovoltaic shingle includes a plurality of photovoltaic shingles, wherein the at least one step flap includes a plurality of step flaps, wherein the at least one roofing shingle includes a plurality of roofing shingles, wherein the second end of each of the roofing shingles overlays the first side of a corresponding one of the plurality of step flaps, and wherein the first end of each of the plurality of photovoltaic shingles overlays the second side of the corresponding one of the plurality of step flaps; wherein the plurality of photovoltaic shingles is arranged in a plurality of rows, wherein the first ends of the plurality of photovoltaic shingles are substantially aligned with one another, wherein the second ends of the plurality of roofing shingles are substantially aligned with one another (para 18, 22, 45-46, 80; figs 24-35).
Regarding claim 16, Jenkins teaches a method comprising the steps of obtaining at least first (130) and second roofing shingles (120), wherein each of the first and second roofing shingles includes an upper surface, a lower surface opposite the upper surface, a first end, a second end opposite the first end, a first edge extending from the first end to the second end, and a second edge opposite the first edge and extending from the first end to the second end
Jenkins further teaches obtaining at least one step flap, wherein each of the at least one step flap includes a first side, a second side opposite the first side, a first edge extending from the first side to the second side, a second edge opposite the first edge of the at least one step flap and extending from the first side to the second side; and an upper surface, wherein the upper surface of the at least one step flap extends from the first side to the second side and from the first edge of the at least one step flap to the second edge of the at least one step flap; and installing the at least one step flap on a roof deck (110) (abstract; para 40-44, 80; fig 1-2, figs 24-35).
With regard to the limitation “wherein the upper surface of the at least one step flap is flat,” Jenkins teaches the flashing may be substantially flat (para 59, 61) which would have suggested or otherwise rendered obvious to one of ordinary skill in the art at the time of invention wherein the upper surface of the at least one step flap is flat.
With regard to the limitations “overlaying the first end of the second roofing shingle over the second side of the at least one step flap, wherein the lower surface of the second roofing shingle is juxtaposed with the upper surface of the at least one step flap; and overlaying the second end of the first roofing shingle over the first side of the at least one step flaps wherein the lower surface of the first roofing shingle is juxtaposed with the upper surface of the at least one step flap, and wherein the second end of the first roofing shingle is adjacent to the first end of the second roofing shingle;” Jenkins teaches the basic species of a plurality of roofing elements disposed adjacent the contiguously-disposed photovoltaic elements, along their side edges; with side flashing disposed along the side edges of the contiguously-disposed photovoltaic elements; wherein the side flashing may be located under the side edges of the roofing elements and also be substantially flat (para 10-11, 40-44, 59; fig 2). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the locations of the flat flashings or step flaps under the edges of the roofing elements and/or photovoltaic elements (i.e., wherein the lower surface of the roofing elements and/or photovoltaic elements are juxtaposed with the upper surface of the step flaps); wherein the roofing elements and/or photovoltaic elements may be disposed adjacent to one another (i.e., overlaying the first end of the second roofing shingle over the second side of the at least one step flap, wherein the lower surface of the second roofing shingle is juxtaposed with the upper surface of the at least one step flap; and overlaying the second end of the first roofing shingle over the first side of the at least one step flaps wherein the lower surface of the first roofing shingle is juxtaposed with the upper surface of the at least one step flap, and wherein the second end of the first roofing shingle is adjacent to the first end of the second roofing shingle). In this embodiment, as rendered obvious by the totality of the teachings of Jenkins, one of ordinary skill in the art at the time of invention would have been using the flashing as a seal, or to block the leak path, under the butt joint, or adjacent, roofing elements. 
Regarding claims 17 and 18, Jenkins teaches the first shingle may be a roofing element such as a bituminous or asphalt shingle and the second shingle may be a photovoltaic shingle (e.g., element) (para 40-44).

Claims 7, 8, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jenkins as applied to claim 1, 6, and 16 above, and further in view of McDonough (US 10,156,075 B1).
	Jenkins teaches the system of claim 1 and claim 6 and the method of claim 16.
	Jenkins fails to suggest wherein the at least one step flap includes thermoplastic polyolefin (TPO); and wherein the at least one step flap has a thickness of 0.1 mm to 5 mm.
	McDonough teaches roofing flashing (i.e., step flaps) that comprises polyethylene thermoplastic treated to prevent degradation due to exposure to ultraviolet (UV) light; wherein the flashing may have a thickness from 0.25 mm to 1.0 mm (abstract; col 3, line 54 – col 5, line 4) which lies within the range of the instant claims.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the polyethylene thermoplastic in making the flashing of Jenkins for roof flashing that resists degradation due to exposure to ultraviolet (UV) light. Or in the alternative, it would have been obvious to one of ordinary skill in the art at the time of invention to substitute the polyethylene thermoplastic of McDonough for the plastic of Jenkins, since substituting known equivalents for the same purpose as recognized in prior art is prima facie obvious (MPEP § 2144.06 II); and since it is prima facie obvious to select a known material based on its suitability for its intended use (MPEP § 2144.07).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jenkins as applied to claim 1, and further in view of Mayfield et al (US 2019/0115866 A1).
	Jenkins teaches the system of claim 1.
Jenkins fails to suggest wherein the at least one step flap includes a first timing mark extending from the first edge to the second edge and between the first side and the second side, wherein the first timing mark extends substantially midway between the first edge and the second edge, and wherein the at least one step flap includes a second timing mark extending from the first side to the second side and between the first edge and the second edge, and wherein the second timing mark extends substantially midway between the first side and the second side.
Mayfield teaches flashings used for waterproofing mounting hardware that holds photovoltaic solar panels on a roof; wherein a variety of alignment marks printed on the flashing for aligning the flashing with adjacent shingles (abstract).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention, per the teachings of Mayfield, to use and adjust the location of alignment marks (i.e., timing marks) on the flashing of Jenkins to align the flashing with adjacent shingles.

Response to Arguments
Applicant’s arguments with respect to the instant claims have been considered but are moot due to the new grounds of rejection under 35 U.S.C. 103(a) in view of a new interpretation of prior art of record. The Applicant is directed to the new interpretation of Jenkins in the 35 USC § 103 section above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L VAN SELL whose telephone number is (571)270-5152. The examiner can normally be reached Mon-Thur, Generally 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATHAN VAN SELL
Primary Examiner
Art Unit 1783



/NATHAN L VAN SELL/           Primary Examiner, Art Unit 1783